NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SALVADOR CASTRO-FUENTES,                          No. 14-72736

              Petitioner,                          Agency No. A077-104-763

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Salvador Castro-Fuentes, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Castro-Fuentes’ motion to

reopen because it was untimely and Castro-Fuentes did not establish materially

changed circumstances in El Salvador affecting his eligibility for relief as to

overcome the time limitation for motions to reopen. See 8 C.F.R. §

1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively

different” to warrant reopening). We reject Castro-Fuentes’ contention that the

BIA ignored evidence. See Najmabadi, 597 F.3d at 990-91 (the BIA adequately

considered the evidence and sufficiently announced its decision).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72736